Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 24, 2021. Claims 1-20 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action withdrawn in view of the amendments.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
	
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-3, 5-7, 8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over X. Dong, et al., Heme-Enabled Electrical Detection of Carbon Monoxide at Room Temperature Using Networked Carbon Nanotube Field-Effect Transistors, Chemistry of Materials, vol. 19, no. 25, pp. 6059-6061 (2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of A.D. Rushi, et al., Selective Discrimination among Benzene, Toluene, and Xylene: Probing Metalloporphyrin-Functionalized Single-Walled Carbon Nanotube-Based Field Effect Transistors, J. Phys. Chem. C, vol. 118, no. 41, pp. 24034-24041 (2014), as evidenced by C. A. Piantadosi, Carbon Monoxide, Reactive Oxygen Signaling, and Oxidative Stress, Free Radic. Biol. Med., vol. 45, no. 5, pp. 462-569 (2008) (provided in Applicant’s IDS of April 14, 2019).

Regarding claims 1 and 8, Dong teaches a sensor (p. 6059, right column, swnt network field-effect transistors ... detect the change of drain current (Id) upon exposure to 4.9 ppm of CO at room temperature; Fig. 2) comprising: 
a conductive region in electrical communication with at least three electrodes (p.  6060. Fig. 1a, left column, 2nd paragraph, a top contact device geometry (illustrated in Figure 1a), where a highly p-doped silicon wafer ... was used as a back gate and ... Au/Cr electrodes ... were patterned on top of it, source, drain and gate are at least three electrodes), the electrodes are insulated from each other (Au/Cr source, drain and doped silicon wafer gate electrodes insulated from other by an 100-nm-thick SiO2 layer, p.  6060. Fig. 1a, left column, 2nd paragraph),
the conductive region including a conductive material (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and an in situ activated redox-active selector, the in situ activated redo-active selector being configured to bind an analyte in the sample more readily in a first redox state compared to a second redox state (p. 6059 right column, to detect ... CO; p. 6060, left column, 2nd paragraph, thiolated heme ... is covalently adsorbed; Examiner notes heme is known in the art to be redox active, and to bind carbon monoxide more readily in a first redox state then in a second redox state. Piantadosi  at p. 4, 3rd paragraph discloses CO binds to a range of intracellular heme proteins. In each case, CO binds only the ferrous heme; p. 9, 2nd paragraph, 'NO ... unlike CO, binds to both Fe2+ and Fe3+ heme, Examiner interprets the teaching of Dong to meet the limitation “in situ activitated” because Dong teaches application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d). After modification with thiolated heme the decrease of Id on switching to CO was significantly enhanced to ∼1.5 × 10-6 A for Cr-SNFETs (Figure 2d). In this case, the response time is less than 100 s and the Id was able to recover faster (in a time scale of few seconds) when the gas was switched back to N2 (Figure 2d), p. 6060, right column, first paragraph. Therefore, examiner interprets the redox-active selector to be “in situ activated” as required by the instant recitation.)
	Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material (claim 1) and wherein the conductive material includes a ligand that binds the redox-active selector (claim 8). Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been 

Regarding claim 2, Dong teaches wherein the conductive material includes a carbon material (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 3, Dong teaches wherein the carbon material includes amorphous carbon, graphene, graphite, a single walled carbon nanotube, or a multiwalled carbon nanotube (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 5, the limitation “wherein the analyte is carbon monoxide” is with respect to a material worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. In any case, Dong teaches wherein the analyte is carbon monoxide (p. 6059 right column, to detect ... CO). 

Regarding claim 6, Dong teaches wherein the redox-active selector includes a metal complex capable of forming a stable complex with carbon monoxide (p. 6060, Fig. 1(c),  left column, 2nd paragraph, heme, Fig. 1, heme is a metal complex; it is known in the art that heme is capable of forming a stable complex with carbon monoxide. For relevant background information see e.g. Piantadosi, pg 2 para 3, CO ... binding to reduced transition metal centers is relatively tight, especially among heme proteins).

Regarding claim 7, Dong teaches wherein the redox-active selector includes iron (Fig. 1(c) thiolated heme includes Fe).

Regarding claim 11, Dong teaches wherein the redox-active selector is an iron porphyrin complex or a triphenylmethyl compound (Fig. 1(c), thiolated heme).

Regarding claim 12, Dong teaches wherein the three electrodes include a source electrode, a drain electrode and a gate electrode (Fig. 1(d) showing source, drain and gate electrodes).

Regarding claim 13, Dong teaches a method of sensing an analyte (pg 6059 right column, the SWNT network field-effect transistors ... are able to detect the change of drain current (Id) upon exposure to 4.9 ppm of CO; Fig. 2), comprising: exposing a sensor to a sample (p. 6059, right column, swnt network field-effect transistors upon exposure to 4.9 ppm of CO) , 
the sensor including: 
a conductive region in electrical communication with at least three electrodes (p.  6060. Fig. 1a, left column, 2nd paragraph, a top contact device geometry (illustrated in Figure 1a), where a highly p-doped silicon wafer ... was used as a back gate and ... Cr electrodes ... were patterned on top of it, source, drain and gate are at least three electrodes), the electrodes are insulated from each other (Cr source, drain and doped silicon wafer gate electrodes insulated from other by an 100-nm-thick SiO2 layer, p.  6060. Fig. 1a, left column, 2nd paragraph),
the conductive region including a conductive material (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and an in situ activated redox-active selector, the in situ activated redo-active selector being configured to bind an analyte in the sample more readily in a first redox state compared to a second redox state (p. 6059 right column, to detect ... CO; p. 6060, left column, 2nd paragraph, thiolated heme ... is covalently adsorbed; Examiner notes heme is known in the art to be redox active, and to bind carbon monoxide more readily in a first redox state then in a second redox state. Piantadosi  at p. 4, 3rd paragraph discloses CO binds to a range of intracellular heme proteins. In each case, CO binds only the ferrous heme; p. 9, 2nd paragraph, 'NO ... unlike CO, binds to both Fe2+ and Fe3+ heme, Examiner interprets the teaching of Dong to meet the limitation “in situ activitated” because teaches application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d). After modification with thiolated heme the decrease of Id on switching to CO was significantly enhanced to ∼1.5 × 10-6 A for Cr-SNFETs (Figure 2d). In this case, the response time is less than 100 s and the Id was able to recover faster (in a time scale of few seconds) when the gas was switched back to N2 (Figure 2d), p. 6060, right column, first paragraph. Therefore, examiner interprets the redox-active selector to be “in situ activated” as required by the instant recitation.); 
and measuring an electrical property at the electrodes (wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d), p. 6060, right column, first paragraph). 
Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because doing so would increase sensitivity (abstract).


Regarding claim 14, Dong teaches wherein the sample is a gas (p. 6059 right column, to detect ... CO).

Regarding claim 15, Dong teaches wherein the conductive material includes a carbon material or a conducting polymer (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 16, Dong teaches wherein the carbon material includes amorphous carbon, graphene, graphite, a single walled carbon nanotube, or a multiwalled carbon nanotube (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 17, Dong teaches wherein the analyte is carbon monoxide or a sulfide (p. 6059 right column, to detect ... CO).

Regarding claim 18, Dong teaches wherein the redox-active selector includes a metal complex capable of forming a stable complex with carbon monoxide (p. 6060, Fig. 1(c),  left column, 2nd paragraph, heme, Fig. 1, heme is a metal complex; it is known in the art that heme is capable of forming a stable complex with carbon monoxide. For relevant background information see e.g. Piantadosi, pg 2 para 3, CO ... binding to reduced transition metal centers is relatively tight, especially among heme proteins).

Regarding claim 20, Dong teaches a method of preparing a sensor (p. 6060, left column, second paragraph, SNFETs were fabricated in a top contact device geometry (illustrated in Figure 1a)) comprising: 
forming a conductive region in electrical communication with at least three electrodes (p.  6060. Fig. 1a, left column, 2nd paragraph, a top contact device geometry (illustrated in Figure 1a), where a highly p-doped silicon wafer ... was used as a back gate and ... Au/Cr electrodes ... were patterned on top of it, source, drain and gate are at least three electrodes), the electrodes are insulated from each other (Au/Cr source, drain and doped silicon wafer gate electrodes insulated from other by an 100-nm-thick SiO2 layer, p.  6060. Fig. 1a, left column, 2nd paragraph),
the conductive region including a conductive material (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and an in situ activated redox-active selector, the in situ activated redo-active selector being configured to bind an analyte in the sample more readily in a first redox state compared to a second redox state (p. 6059 right column, to detect ... CO; p. 6060, left column, 2nd paragraph, thiolated heme ... is covalently adsorbed; Examiner notes heme is known in the art to be redox active, and to bind carbon monoxide more readily in a first redox state then in a second redox state. Piantadosi  at p. 4, 3rd paragraph discloses CO binds to a range of intracellular heme proteins. In each case, CO binds only the ferrous heme; p. 9, 2nd paragraph, 'NO ... unlike CO, binds to both Fe2+ and Fe3+ heme, Examiner interprets the teaching of Dong to meet the limitation “in situ activitated” because teaches application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d). After modification with thiolated heme the decrease of Id on switching to CO was significantly enhanced to ∼1.5 × 10-6 A for Cr-SNFETs (Figure 2d). In this case, the response time is less than 100 s and the Id was able to recover faster (in a time scale of few seconds) when the gas was switched back to N2 (Figure 2d), p. 6060, right column, first paragraph. Therefore, examiner interprets the redox-active selector to be “in situ activated” as required by the instant recitation.)
Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because doing so would increase sensitivity (abstract).


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over X. Dong, et al., Heme-Enabled Electrical Detection of Carbon Monoxide at Room Temperature Using Networked Carbon Nanotube Field-Effect Transistors, Chemistry of Materials, vol. 19, no. 25, pp. 6059-6061 (2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of A.D. Rushi, et al., Selective Discrimination among Benzene, Toluene, and Xylene: Probing Metalloporphyrin-Functionalized Single-Walled Carbon Nanotube-Based Field Effect Transistors, J. Phys. Chem. C, vol. 118, no. 41, pp. 24034-24041 (2014) as evidenced by C. A. Piantadosi, Carbon Monxide, Reactive Oxygen Singaling, and Oxidative Stress, Free Radic. Biol. Med., vol. 45, no. 5, pp. 462-569 (2008) (provided in Applicant’s IDS of April 14, 2019) as applied to claim 1 above, and further in view of S. Badhulika, et al., Conducting polymer coated single-walled carbon nanotube gas sensors for the detection of volatile organic compounds, Talanta, vol. 123, pp. 109-114 (2014) .

Regarding claim 4, Dong teaches wherein the conductive material is a single-walled carbon nanotube (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and therefore fails to teach wherein the conductive material is a conductive polymer. However, Badhulika teaches a SWCNT field effect transistor for detection of gases (abstract) like that of Dong wherein the SWCNTs are coated in PEDOT:PSS (p. 109, left column, 2nd paragraph, surface functionalization of SWNTs with PEDOT:PSS using electropolymerization is reported and subsequent evaluation of the real time response of these SWNT coated PEDOT:PSS hybrid chemFET sensors towards sensing three volatile organic compounds namely methanol, ethanol and methyl ethyl ketone is performed). Therefore it would it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the SWCNTs of Dong to be coated with a conductive polymer as taught by Badhulika because doing so  when compared with bare SWNTs, these hybrids ensors exhibited better sensitivity and the underlying mechanism of sensing was also investigated by using them in chemFET mode of sensor configuration (abstract).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over X. Dong, et al., Heme-Enabled Electrical Detection of Carbon Monoxide at Room Temperature Using Networked Carbon Nanotube Field-Effect Transistors, Chemistry of Materials, vol. 19, no. 25, pp. 6059-6061 (2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of A.D. Rushi, et al., Selective Discrimination among Benzene, Toluene, and Xylene: Probing Metalloporphyrin-Functionalized Single-Walled Carbon Nanotube-Based Field Effect Transistors, J. Phys. Chem. C, vol. 118, no. 41, pp. 24034-24041 (2014) as evidenced by C. A. Piantadosi, Carbon Monxide, Reactive Oxygen Singaling, and Oxidative Stress, Free Radic. Biol. Med., vol. 45, no. 5, pp. 462-569 (2008) (provided in Applicant’s IDS of April 14, 2019) as applied to claim 8 above and further in view of Swager et al. (US 2013/0273665) and further in view of M. Alvaro, et al., Synthesis, Photochemistry, and Electrochemistry of Single-Wall Carbon Nanotubes with Pendent Pyridyl Groups and of Their Metal Complexes with Zinc Porphyrin. Comparison with Pyridyl-Bearing Fullerene, J. Am. Chem. Soc., vol. 128, pp. 6626-6635 (2006).
Regarding claims 9-10, Modified Dong fails to teach wherein the ligand is a nitrogen-containing ligand (claim 9)  and wherein the ligand that binds the redox-active selector is covalently connected to the conductive material (claim 10). Swager teaches a field effect transistor device with SWCNT (Fig. 1) like that of Dong wherein the SWCNT are functionalized with the redox active selector and wherein the redox active selector can be covalently or non-covalently bonded to the SWCNT (para. [0007], The conductive material can include a carbon nanotube. The transition metal complex can be capable of forming a stable complex with ethylene. The transition metal complex can be associated with the carbon nanotube by coordination of the transition metal to the carbon-carbon multiple bond moiety. The transition metal complex can be associated with the carbon nanotube by a covalent link between the carbon nanotube and a ligand of the transition metal complex. The transition metal complex can be associated with the carbon nanotube by a polymer which is non-covalently associated with the carbon nanotube. The transition metal complex can be bound to the carbon-carbon multiple bond moiety of the conductive material.)  Alvaro teaches sensor including covalently linked SWNT to a porphyrin (abstract) through a pyridyl linkage (abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use and wherein the ligand that binds the redox-active selector is covalently connected to the conductive material through a nitrogen-containing ligand bound to a carbon-based conductive material  as taught by Swager and Alvaro because it was known at the time of the invention that such a bond can also functionalize a SWCNT with a redox active selector metalloporphyrin and simple substitution of one known element for another is See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B). Additionally covalent attachment would yield better mechanical stability of the porphyrin in cases where the analyte is a flow. 

	 


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over X. Dong, et al., Heme-Enabled Electrical Detection of Carbon Monoxide at Room Temperature Using Networked Carbon Nanotube Field-Effect Transistors, Chemistry of Materials, vol. 19, no. 25, pp. 6059-6061 (2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of A.D. Rushi, et al., Selective Discrimination among Benzene, Toluene, and Xylene: Probing Metalloporphyrin-Functionalized Single-Walled Carbon Nanotube-Based Field Effect Transistors, J. Phys. Chem. C, vol. 118, no. 41, pp. 24034-24041 (2014) as evidenced by C. A. Piantadosi, Carbon Monxide, Reactive Oxygen Singaling, and Oxidative Stress, Free Radic. Biol. Med., vol. 45, no. 5, pp. 462-569 (2008) (provided in Applicant’s IDS of April 14, 2019) as applied to claim 13 above, and further in view of Swager et al. (US 2013/0273665).

Regarding claim 19, Dong teaches applying a 10V gate voltage (Fig. 2) and therefore fails to teach further comprising applying a negative gate voltage. However, Swager teaches a field effect transistor device with SWCNT (Fig. 1) like that of Dong (para. [0089]). Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to use a negative gate voltage for the sensor of Dong the capillary walls of the because it was known at the effective filing date of the invention that such a voltage can also be used for a chemiresistor and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).


Response to Arguments

In the arguments presented on pages 6-8 of the amendment, the applicant argues that none of the cited references, alone or in combination, teach or suggest a conductive region in electrical with at least three electrodes, the electrodes insulated from each other, the conductive region including a conductive material and an in situ activated redox-active selector bound to the conductive material, the in situ activated 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because doing so would increase sensitivity (abstract).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that Applicants assert that the claimed subject matter showing that the claimed in situ activated redox-active selector provides increased sensor response due to a stronger interaction with CO for example in Figs. 9A-9D, 10B, 6A-6D and Figs. 21-26, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, examiner notes that “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" The instant claims are broad and not in commensurate in scope with which the evidence is offered to support. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795